UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
UNITED STATES,
                                                   SENTENCING MEMORANDUM
             -against-                                  18-CR-204 (NGG)
ALLISON MACK,
                         Defendant.


     NICHOLAS G. GARAUFIS, United States District Judge.
     This sentencing statement concerns Defendant Allison Mack,
     who entered a plea of guilty on April 8, 2019 to two counts of an
     11-count second Superseding Indictment. Ms. Mack pled guilty
     to Count One, which charged her with racketeering conspiracy
     in violation of 18 U.S.C. §§ 1962(d) and 1963(a), and to Count
     Two, which charged her with racketeering in violation of 18
     U.S.C. §§ 1962(c) and 1963(a). The statutory maximum sen-
     tence for these crimes is 20 years on each count. There is no
     statutory mandatory minimum.
     Per the plea agreement, the defendant admits to the following
     racketeering activity: (1) the extortion of Jane Doe 5 and Jane
     Doe 8; (2) the forced labor of Jane Doe 5 and Jane Doe 8; and
     (3) wire fraud of “lower-ranking” members of the organization
     DOS. She also stipulates to the conduct underlying the sex traf-
     ficking of Jane Doe 5. (Presentence Investigation Report (“PSR”)
     ¶¶ 1-2.)

         CALCULATION OF OFFENSE LEVEL & GUIDELINES
         RANGE

     The Probation Department recommends that I calculate the Total
     Offense Level for Ms. Mack’s sentence as 35. (Presentence Inves-
     tigation Report (“PSR”) ¶ 196.) The defendant is in Criminal
     History Category I. Based on a Total Offense Level of 35 and a




                                      1
Criminal History Category I designation, the Probation Depart-
ment recommends that I calculate the applicable Guidelines
range as 168 to 210 months (or 14 to 17 ½ years). The defense
agrees with this calculation.
The court finds that the Total Offense Level is properly calculated
as 35, and that Ms. Mack belongs in Criminal History Category I.
Accordingly, the court also calculates the applicable Guidelines
range as 168 to 210 months in the custody of the Attorney Gen-
eral.

    SENTENCE

Having calculated the Guidelines range, I now turn to the factors
outlined in 18 U.S.C. § 3553(a). Under § 3553(a), I must con-
sider several factors in imposing a sentence, including the nature
and circumstances of the offense; the defendant’s history and
characteristics; the need for the sentence to reflect the serious-
ness of the offense, to promote respect for the law, and to provide
just punishment for the offense; the need for the sentence to af-
ford adequate deterrence; and the need to protect the public. The
sentence must be sufficient, but not greater than necessary, to
comply with the purposes of sentencing.
As determined by the Supreme Court in United States v. Booker,
543 U.S. 220 (2005), and its progeny, the Sentencing Guidelines
are merely advisory, not mandatory. Accordingly, while I must
consider the applicable Guidelines range, I am free to impose a
sentence that falls outside of that range in either direction, even
in the absence of “extraordinary” circumstances. See Gall v.
United States, 552 U.S. 38, 47 (2007). The only limits on the sen-
tence I will give today are that it be no greater than the statutory
maximum, 20 years on each count, and that it be reasonable in
light of the factors identified in § 3553(a).
Before turning to an analysis of the § 3553(a) factors, it is im-
portant to say a word about what I will be considering in that




                                 2
analysis. First, I have reviewed the parties’ sentencing submis-
sions and listened to their arguments today in court. And I want
to commend counsel on both sides for their excellent work in
preparing for this sentencing.
I have read the 14 letters submitted in support of Ms. Mack, as
well as two letters written by Ms. Mack herself. And I have lis-
tened carefully to Ms. Mack’s statement during today’s
proceeding. I have reviewed and considered the six victim impact
statements that were submitted in writing, and the two victim
impact statements that were made on the record today.
I have also read nine letters of apology that Ms. Mack wrote to
the victims of her conduct: because the terms of Ms. Mack’s re-
lease precluded her from communicating with the addressees of
these letters, she asked the court to modify the conditions of re-
lease to permit her to send these letters. The court reviewed the
letters in camera and, after determining that they were reasona-
ble and appropriate, granted the requested temporary
modification of Ms. Mack’s conditions of release to permit her
counsel to send them, so long as the addressees consented to re-
ceive them.
I have also considered testimony adduced at co-defendant Keith
Raniere’s trial, to the extent it is relevant and has been proven,
in my view, by a preponderance of the evidence. It is well-settled
that the scope of a sentencing judge’s inquiry when analyzing the
§ 3553(a) factors is “largely unlimited as to the kind of infor-
mation [the district court] may consider, and it is free to consider
evidence of uncharged crimes, dropped counts of an indictment,
and criminal activity resulting in an acquittal in determining sen-
tence.” United States v. Bennet, 839 F.3d 153, 161 n.5 (2d Cir.
2016). I am not bound by the rules of evidence that would per-
tain at a trial, and I am not limited to considering admissible
evidence in determining an appropriate sentence. See United
States v. Chang, 59 F. App’x 361, 363 (2d Cir. 2003). Particularly




                                 3
relevant here, the Second Circuit has repeatedly held that a sen-
tencing court is entitled to rely on information “gleaned from a
trial in which the person to be sentenced was neither a defendant
nor represented by counsel.” United States v. Cacace, 796 F.3d
176, 191 (2d Cir. 2015); see also United States v. Tracy, 12 F.3d
1186, 1203 (2d Cir. 1993).
Ms. Mack, you pleaded guilty to one count of racketeering and
one count of racketeering conspiracy, predicated on conduct that
included forced labor, extortion, sex trafficking, and wire fraud.
You admitted to conduct, in connection with your role as a “first-
line master” in the secret organization DOS, that included re-
cruiting women to join the organization and requiring them to
serve as your “slaves.”
By many accounts, you were able to use your status as a well-
known public figure to gain credibility and influence with Nxivm
and DOS recruits. You abused this position of power to persuade
and pressure women to join DOS. You capitalized on your celeb-
rity and these individuals’ eagerness to be close to you, told them
you were recruiting them for a “women’s empowerment” soror-
ity, and misrepresented and obscured fundamental facts about
the organization and the conditions of membership. You told
them that Keith Raniere was not involved. You did not tell them
that they would be required to engage in sexual conduct.
You required your “slaves” to provide “collateral,” both as a price
of admission and on a continuing basis, in order to ensure their
obedience and secrecy. The collateral that you extracted from
your “slaves” included explicit photographs and videos, confes-
sions and accusations that would damage them or their loved
ones if released, and rights to significant financial assets. For ex-
ample, one victim provided a sexually explicit video, credit card
authorizations, a series of letters falsely alleging sexual abuse by
a close family member, and the right to a family heirloom. She




                                 4
testified explicitly that she believed her collateral would be for-
feited and made public if she reneged on her commitment to
DOS. In other words, you demanded that these women give you
the keys to the most intimate, personal, and valuable parts of
themselves, so that you could maintain power over them and
have leverage to direct them to do anything you wanted.
And what did you direct them to do, using your leverage? You
directed them to subject themselves to extreme sleep and food
deprivation and geographical isolation, and to perform uncom-
pensated labor whenever asked, often for your own benefit or
gain. You directed them to submit nude photographs of them-
selves, and to be branded on their pubic areas with a symbol that,
unbeknownst to them, included Mr. Raniere’s initials. And in sev-
eral cases, you directed your slaves to engage in sexual contact
with Mr. Raniere. You used your leverage, your power over these
women, to recruit and groom them as sexual partners for Mr.
Raniere, and to pressure them into engaging in sexual acts that –
according to their testimony – they did not want to engage in and
would not have engaged in voluntarily.
This court, in sentencing Mr. Raniere, made it very clear how se-
riously it views the conduct for which he was convicted. When it
comes to DOS, and the monstrous crimes he committed in con-
nection with that organization, you were an essential accomplice.
You willingly enslaved, destabilized, and manipulated other
women so that when they were at their most vulnerable, when
they believed that they owed you total obedience and that any-
thing less than that would cause them serious personal and
financial harm, when you had taken from them their sense of
agency to make their own choices, you gave them “special assign-
ments” to satisfy Mr. Raniere’s sexual interests. Mr. Raniere could
not have done that without you. You did that together. The evi-
dence presented at his trial demonstrated that you were not a




                                5
begrudging or passive enabler, but rather that you were a willing
and proactive ally.
The victims of your conduct have described, through their testi-
mony at Mr. Raniere’s trial and through their letters and
statements to the court, the serious psychological and physical
injuries that they suffered at your hands. They have described
your cruelty, your lies and manipulation, your apparent sadistic
pleasure in watching them suffer, and your creative enthusiasm
when it came to developing new ways to debase them. They have
described enduring psychological trauma as a result of your ac-
tions. The court acknowledges that to some of them, no sentence
short of severe punishment will seem sufficient, and that no sen-
tence of any length can truly redress their trauma.
The seriousness of your conduct and the harm that you wrought
dovetails with the need for your sentence serve as a forceful de-
terrent – both for you, over the next many decades of your life,
and for others who might be tempted to use their privileges and
authority to inflict harm and exert control over the vulnerable
and impressionable. For all of these reasons, I think that a serious
sentence is appropriate.
There are also important mitigating factors, three of which I want
to emphasize. First, your lawyers make a persuasive case that
you, like the victims of your conduct, were ensnared in Mr. Ra-
niere’s coercive and manipulative web. Like your victims, you
turned over collateral in connection with your involvement in
DOS. Like your victims, you were subject to abusive and unrea-
sonable demands that were designed to destabilize you and
deprive you of your agency. I don’t doubt that you were also ma-
nipulated and that you also felt captive, even as you were
inflicting those very consequences on other women. In the lan-
guage of DOS, you were a slave as well as a master, and the
harms that you inflicted as a master were, to some extent, de-
manded of you in your capacity as Mr. Raniere’s slave. Even the




                                 6
letters from your victims reflect a kind of ambivalence: many of
them see you both as their abuser and as a fellow victim. That is
something that weighs on me. It is hard to determine an appro-
priate sentence for a perpetrator who is also her co-conspirator’s
victim.
Second, you have expressed remorse and contrition and made
significant progress towards rehabilitating yourself. And I see no
reason to doubt that your efforts and your progress are sincere.
In contrast to other individuals who have remained deferential
to Mr. Raniere even as the artifice of his virtues crumbled, you
have begun the hard work of unraveling the lies and grappling
with your culpability and the consequences of your behavior. I
don’t doubt that it has been difficult and painful to dispel some
of the illusions under which you were operating and to attempt
to see yourself and your behavior with a new kind of clarity. I
commend you for having the courage to engage in that work.
Your contrition and ownership of your actions cannot repair the
damage that you inflicted, but it is an important and encouraging
step towards your own rehabilitation. I urge you to continue that
work, during and after your sentence, so that you may better un-
derstand for yourself what happened, why it happened, what
effects it had, and how you can ensure that it does not happen
again.
Third, you have assisted the Government with its investigation
and prosecution. As the Government described in its sentencing
submission, you began to cooperate with their investigation ap-
proximately one month prior to Mr. Raniere’s trial. You provided
key details about Mr. Raniere’s role in DOS, including his solici-
tation of nude photographs and sexual encounters. You turned
over evidence, including emails, documents, and an audio re-
cording that became a crucial piece of evidence at trial, in which
Mr. Raniere devises the DOS branding ritual. According to the
Government, you were willing to testify at trial, though you were




                                7
not called upon to do so. The Government takes the position that
while you could have been even more helpful if you had begun
to cooperate sooner, you deserve a sentence below the Guide-
lines range in recognition of the assistance that you provided.
(See Gov’t Mem. at 6.)

    CONCLUSION

Taking all of this into consideration, my task today is to balance
the need for a sentence that adequately punishes your serious
conduct with the need for a sentence that supports rather than
disrupts your efforts towards rehabilitation. There will be more
chapters to your life after your sentence concludes, and it is the
court’s hope that you will be ready and able to make the most of
those chapters, and that the family and community that have
supported you through the last three years will aid you in contin-
uing your work of rehabilitation as you move through your
sentence, and as you eventually move beyond it.
I have considered the range of sentences that are available, and
the range suggested by the Sentencing Guidelines. I have also
considered the need to avoid unwarranted sentence disparities
between you and other defendants who have been convicted of
similar conduct. I have considered my obligation to impose a sen-
tence that is sufficient but not greater than necessary to achieve
the objectives of sentencing.
I agree with the Government, and with your lawyers, that a
downward departure from the Guidelines range is warranted in
this case. A sentence even in the lower end of that range would
be much greater than necessary. At the same time, for the rea-
sons I have explained, I believe that the nature and consequences
of your offense and the need for deterrence warrant a serious
sentence. While I accept your contrition as sincere and your ef-
forts toward rehabilitation as genuine, it is impossible to ignore




                                8
the tremendous injuries that you caused. For that reason, I be-
lieve that a carceral sentence is appropriate.
Ms. Mack, I sentence you as follows: on Count One, a sentence
of 36 months in the custody of the attorney general; on Count
Two, a sentence of 36 months in the custody of the attorney gen-
eral, to be served concurrently with the sentence on Count One.
I also sentence you to a three-year term of post-incarceration su-
pervised release, to be served concurrently on both counts, to a
fine in the amount of $20,000, payable immediately, and a $200
Special Assessment, also due immediately. While the court is not
ordering restitution at this time, it reserves the right to make Ms.
Mack jointly and severally responsible for any forthcoming resti-
tution orders imposed upon her co-conspirators, as permitted
under the relevant statutes.
The court has already approved an amended preliminary order
of forfeiture on July 17, 2019. I direct that the forfeiture order be
made final and attached to the judgment.
The following special conditions post-incarceration term of su-
pervised release:
   •   The defendant shall not attempt to contact in person, or
       communicate with by letter, telephone, electronic means,
       or through a third party, any individual with an affiliation
       to Executive Success Programs, Nxivm, DOS or any other
       Nxivm-affiliated organizations, unless granted permission
       in advance by the Probation Office or by this court; nor
       shall the defendant frequent any establishment, or other
       locale where these groups may meet pursuant, but not
       limited to, a prohibition list provided by the U.S. Proba-
       tion Department, unless granted permission in advance
       by the Probation Office or by this court.
   •   The defendant shall undergo a mental health evaluation,
       and if deemed necessary, participate in an outpatient




                                 9
                mental health treatment program as approved by the Pro-
                bation Department. The defendant shall contribute to the
                cost of such services rendered and/or any psychotropic
                medications prescribed to the degree she is reasonably
                able, and shall cooperate in securing any applicable third-
                party payment. The defendant shall disclose all financial
                information and documents to the Probation Department
                to assess her ability to pay.
            •   The defendant shall complete 1,000 hours of community
                service.
         You have the right to appeal your sentence to the United States
         Court of Appeals for the Second Circuit if you believe the Court
         has not properly sentenced you. Your time to appeal is extremely
         limited, so you should consult with your attorneys at once
         whether an appeal would be worthwhile.
         Ms. Mack, I am not going to remand you into custody. You may
         return home, where you will be subject to the same conditions of
         release that have previously applied. You will be designated to a
         facility and given a surrender date. The court recommends that
         the defendant be designated to a Bureau of Prisons facility that
         provides mental health counseling so that she may continue the
         course of rehabilitative treatment that she has pursued while on
         release.


SO ORDERED.


Dated:      Brooklyn, New York
            June 30, 2021

                                                    _/s/ Nicholas G. Garaufis_
                                                    NICHOLAS G. GARAUFIS
                                                    United States District Judge




                                        10
